Appeal from order, Supreme Court, New York County (Elliott Wilk, J.), entered February 7, 1989, which granted plaintiff’s motion to remove and consolidate a custody proceeding pending in Family Court with an action for divorce, pending in Supreme Court, and which awarded plaintiff temporary custody of the parties’ infant child, interim child support, interim maintenance, arrears and interim counsel fees, unanimously dismissed as moot, without costs.
Defendant commenced a custody proceeding in Family Court after plaintiff had taken the parties’ child to live with *370her parents in Texas. Plaintiff subsequently commenced an action for divorce and other relief in Supreme Court. The two actions were later consolidated. Final judgment of divorce incorporating the terms of the stipulation was entered on July 11, 1990. No appeal was taken from the judgment. Because the judgment was not appealed, the issues raised in this appeal are moot and the appeal must be dismissed (see, Newton-Abbott Volunteer Fire Co. v American Empire Ins. Co., 84 AD2d 942, lv denied 57 NY2d 602; Matter of Sacco v Profit, 133 AD2d 535). Concur—Kupferman, J. P., Ross, Rosenberger, Asch and Wallach, JJ.